Citation Nr: 1316471	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis of the right foot, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for plantar fasciitis of the left foot, currently rated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to February 1993.  

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied increased ratings for right and left foot plantar fasciitis, each rated 10 percent disabling.  

In August 2009, the Veteran and her husband testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2009, the Board remanded the claims for additional development to the RO, via the Appeals Management Center (AMC), and also found that the issue of entitlement to a TDIU was raised by the record and remanded that claim for additional development as well.  

In February 2011, the Board denied the Veteran's claims for increased ratings for right and left foot plantar fasciitis and for a TDIU.  She appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in September 2010, the Court issued a Memorandum Decision vacating the Board's decision and remanded the claims to the Board for further development consistent with its instructions.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Court's Memorandum Decision and the Board's review of claims file, remand for additional development of the claims is warranted.  

With respect to the claims for increased rating for plantar fasciitis of the right and left foot, the record reflects that the Board remanded these claims in October 2009 for the purpose of affording the Veteran with a more contemporaneous examination to determine current severity.  The Veteran was afforded an examination with respect to her foot disabilities in February 2010.  That VA examiner found that the Veteran was "unable to stand more than a few minutes" and "unable to walk more than [a] few yards."  In the same report, the examiner found that the Veteran's condition did not affect her ability to travel or participate in recreation, and that it only mildly affected her ability to shop and exercise.  In the Memorandum Decision, the Court held that these two findings of the examiner were not consistent, as the Court found it illogical to conclude that these limitations in walking and standing had no impact on ability to travel or participate in recreation, and only moderately impacted her ability to do chores.  

Moreover, the Court also determined that the February 2010 examination was inadequate because it was not conducted during a period of flare-up, nor did the examiner provide any support for his conclusion that the Veteran's flare-ups results in "mild functional impairment."

In sum, the Court found that the February 2010 examination was inadequate because it failed to provide the Board with a description of the Veteran's disability in sufficient detail so that the Board could make a fully informed evaluation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Given the foregoing, the Board will comply with the Court's instruction to remand this case to the RO for examination and further development.

As regards the claim for a TDIU, as any decision with respect to the claims for increased rating for the service-connected right and left foot disabilities may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased ratings.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

In addition, the Court noted that the Board's October 2009 remand directed the RO to schedule the Veteran for an examination to determine the effect of her service-connected compensable disabilities on her employability.  The Veteran was afforded a VA examination in February 2010 with March 2010 addendum that only contemplated the effects of the Veteran's right and left foot disabilities.  In April 2010, she was afforded an examination that only considered the effect of her service-connected hand disability on employability, while in May 2011, she was afforded a gynecological examination that only addressed the effect of her gynecological disabilities on her employability.  However, none of these opinions addressed the combined effects of the appellant's disabilities on employability.   Therefore, the Court concluded that the RO failed to comply with the Board's October 2009 remand order, and instructed the Board to provide the Veteran was a new VA examination that described the cumulative effects, if any, of the Veteran's service-connected disabilities.

Given the foregoing, the Board will comply with the Court's instruction to remand this case to the RO for additional examination and further development.

Also, on remand, the RO/AMC should obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the Central Texas VA Medical Center (VAMC). While the Veteran's claims file currently includes treatment records though November 2009, more recent treatment records may now be available.   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding pertinent VA treatment records from the Central Texas VAMC dated since November 2009. 

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) must be achieved.

2.  The RO/AMC should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for increased rating for right and left foot plantar fasciitis and for TDIU.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO/AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and severity of the service-connected right and left foot plantar fasciitis.  The claims file must be made available to and reviewed by the examiner prior to the requested examination.  

All necessary tests and studies should be conducted and the examiner should review the results of any testing prior the completion of the report.  The examiner should identify and orthopedic and neurological findings related to the service-connected disabilities and fully describe the extent and severity of those symptoms, to include impact of the foot disabilities on the Veteran's ability to work and on activities of daily living.

The examiner is also asked to specifically address and fully describe the extent and severity of the Veteran's symptoms during a period of flare-up.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Then, the Veteran should be scheduled for examination to determine the effect of her service-connected disabilities on her employability.  The claims file must be made available to and reviewed by the examiner prior to the requested examination.  

All necessary tests and studies should be conducted and the examiner should review the results of any testing prior the completion of the report.

The physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to impairment from nonservice-connected disabilities or the Veteran's age-her service-connected disabilities, either individually or in concert, render her unable to obtain or retain substantially gainful employment. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The RO/AMC should undertake any additional development deemed warranted.

6.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


